Citation Nr: 1624267	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial higher disability for status post torn ACL with surgery times four, degenerative joint disease with meniscal tear and right shin splint (previously rated as right knee strain), evaluated as 10 percent disabling prior to May 19, 2015 and 20 percent disabling thereafter (excluding the time period from February 26, 2014 to May 1, 2014 where a temporary total evaluation based on surgical treatment necessitating convalescence has been assigned). 

2.  Entitlement to an initial disability rating in excess of 10 percent for right wrist strain, status post-operative scaphoid fracture with carpectomy.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 2000 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision, which granted service connection for right knee strain and right wrist strain and assigned noncompensable evaluations for each, and denied service connection for depression.  

In an April 2015 decision, the Board denied the issues of service connection for an acquired psychiatric disorder and left ankle disorder, and remanded the issues seeking higher initial ratings for the right knee and right wrist as well as the issue of service connection for a liver disorder for further development.

Thereafter, the Veteran appealed the portion of the decision that denied service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2015 decision with respect to the denial of service connection for an acquired psychiatric disorder, which was granted in a March 2016 Order.  The Veteran did not challenge the determination in the April 2015 decision with respect to the denial service connection for a left ankle disorder.  Therefore, that issue is no longer before the Board.

Moreover, with respect to the issue of service connection for liver disorder, in a September 2015 rating decision, service connection was granted for steatohepatitis with elevated liver enzymes, representing a full grant of the benefit sought on appeal.  As such, this matter is no longer in appellate status.  

By rating decision in August 2012, the RO increased the right knee and right wrist disability ratings to 10 percent each, effective the date of award of service connection, July 15, 2010.  Moreover, in a September 2015 rating decision, the RO recharacterized the Veteran's right knee disability as status post torn ACL with surgery times 4, degenerative joint disease with meniscal tear and right shin splint and awarded a 20 percent rating, effective May 19, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  These issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision. 

In the September 2015 rating decision, the RO also awarded service connection for muscle atrophy, muscle group XIV, peripheral neuropathy, all radicular groups, scars of the right wrist and right knee, sciatic radiculopathy of the right lower extremity and peripheral neuropathy, anterior crural nerve.  The Veteran has not initiated an appeal with respect to the ratings or effective dates assigned for these disorders.  As such, these matters are not currently before the Board. 

As discussed further below, in light of evidence showing possible treatment for PTSD, the Board has expanded the issue of service connection for an acquired psychiatric disorder to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claim processing systems. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 19, 2015, the Veteran's right knee strain was manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula with moderate right knee disability, or genu recurvatum.

2.  From May 19, 2015, the Veteran's right knee strain has been manifested by subjective complaints of pain and limitation of motion as well as dislocated cartilage with frequent episodes of locking and effusion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 15 degrees or less or limit extension to 20 degrees or more, ankylosis, impairment of the tibia or fibula with marked knee disability, or genu recurvatum.

3.  From May 19, 2015, the Veteran's service-connected right knee disability has been manifested by moderate lateral instability, but not severe. 

4.  From the date of award of service connection, July 15, 2010, the Veteran's service-connected right wrist strain, status post-operative scaphoid fracture with carpectomy has been manifested by subjective complaints of pain and objective findings of decreased motion without ankylosis.


CONCLUSIONS OF LAW

1.  Prior to May 19, 2015, the criteria for entitlement to an initial evaluation in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5024-5260 (2015).

2.  From May 19, 2015, the criteria for entitlement to an evaluation in excess of 20 percent for status post torn ACL with surgery times 4, degenerative joint disease with meniscal tear and right shin splint (previously rated as right knee strain) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5003-5258 (2015).

3.  From May 19, 2015, the criteria for entitlement to a separate disability evaluation of 20 percent, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5257 (2015).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for right wrist strain, status post-operative scaphoid fracture with carpectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In the instant case, the issues decided herein arise from the appeal of the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims decided herein.   

Additionally, the Veteran was afforded VA examinations in September 2010, October 2013 and May 2015 to evaluate the severity of his service-connected right knee and right wrist disabilities.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2015 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with April 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in April 2015 directed the AOJ to obtain any additional private and VA treatment records.  Additional VA treatment records were obtained.  Moreover, a letter was sent to the Veteran in May 2015 requesting that he identify any additional private treatment records and submit authorizations for such records.  The Veteran did not provide any further information concerning private providers.  Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in May 2015 to address the current severity of the disabilities herein decided that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the April 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.   
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case with respect to the right knee, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Right Knee Disability

The Veteran's service-connected right knee disability was assigned an initial 10 percent rating under Diagnostic Codes 5024-5260 for limitation of flexion prior to May 19, 2015, and a 20 percent rating under Diagnostic Codes 5003-5258 for degenerative joint disease and dislocated cartilage thereafter.  

Diagnostic Code 5024 provides ratings for tenosynovitis, which, in this case, is analogous to the right knee pain symptoms.  The diseases under Diagnostic Codes 5013 through 5024 are to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. In the absence of a compensable limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  Under this regulatory provision, a rating of 10 percent is warranted for malunion of the tibia and fibula manifested by a slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula manifested by a moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.

The Board observes that, in Butts v. Brown, 5 Vet.App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

The Veteran filed a claim for service connection in August 2010, within one year of his discharge from service.  He was afforded an initial VA examination in September 2010.  The Veteran was currently not employed as he had just got out of service and was looking for a job.  The examiner observed that the Veteran had underwent arthroscopy surgery in December 2001, a right ACL repair with hamstring graft in March 2002 and right knee arthroscopy in February 2004.  A June 2010 MRI showed PCL in right knee was knotted and degeneration of cartilage with bone on bone.  The Veteran reported pain, stiffness, weakness, incoordination, deformity, giving way, limited motion, decreased speed of joint motion, instability and swelling/effusions.  However, he denied locking episodes or episodes of dislocation or subluxation.  Symptoms of inflammation including warmth, redness, swelling and tenderness were reported.  The condition affected the motion of the joint.  The Veteran denied flare-ups.  

On physical examination, the right knee joint showed enlargement, crepitus, tenderness, abnormal motion and guarding of movement.  There was also grinding and the knee clicked or snapped.  However, there was no instability, patellar abnormality or meniscus abnormality.  Range of motion was zero to 100 degrees flexion and extension was normal.  There was no objective evidence of pain following repetitive motion or additional limitations following three repetitions.  There was no joint ankylosis.  A contemporaneous x-ray showed chronic posttraumatic/postsurgical changes of the knee; question prior cruciate ligament repair and mild degenerative changes.  It was noted that the Veteran's right knee strain status post-surgery had significant effects on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremity and pain.  The Veteran's right knee disability also affected usual daily activities, including a severe effect on sports and recreation; a moderate effect on chores, shopping, exercise, traveling and driving; and a mild effect on dressing and bathing.  However, there was no effect on feeding, toileting or grooming. 

The Veteran underwent another VA examination in October 2013.  The claims file was reviewed.  The diagnoses were bilateral shin splints, intermittent flare ups of pain; posttraumatic right knee arthritis by MRI; ACL tear right knee status post-surgical repair; right knee medial and lateral meniscus demonstrates complex tear and extrusion by MRI; and right knee low-grade chondromalacia in the lateral patellar facet and trochlea by MRI.  

The Veteran reported that he did not wear a brace for occupation or activities of daily living and that his knee did not interfere with his activities of daily living or occupation.  The Veteran had just switched jobs and was working as a local truck driver full time.  The Veteran reported bilateral shin splints with intermittent flare-up with prolonged standing of 15 minutes and ambulating 30-60 minutes, right greater than left.  Right leg pain with flare-up was a 9/10 characterized by a sharp/piercing pain.  

On physical examination, range of motion was zero degrees extension with no objective evidence of pain to 140 degrees flexion with pain at end range of flexion.  The Veteran was able to perform repetitive testing with no additional limitation in range of motion.  The examiner also observed that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  However, there was tenderness or pain to palpation for the joint line or soft tissues.  Strength was 5/5.  Instability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  On examination of the shin area, there was pain to palpation.  It was noted that the Veteran had a meniscus cartilage condition with meniscal tear and frequent episodes of joint pain.  A surgical scar was noted, but it was not painful or unstable or a total area greater than 39 square inches.  

There was no x-ray evidence of patellar subluxation.  The examiner observed that a May 2012 x-ray showed the medial compartment of the right knee joint demonstrates mild degenerative changes subchondral sclerosis, changes associated with prior ACL repair present in the right knee joint and small joint effusion.  Mild degenerative changes were also noted in the patellofemoral articulation of the right knee joint without fracture or dislocation; and other minor right knee joint findings as described.  A July 2012 MRI report indicated that it was very limited study due to motion.  The Veteran was status post ACL repair however, no intact graft is seen.  The celias were intact; both medial and lateral meniscus demonstrate complex tear and extrusion; high-grade fissuring of the cartilage in the lateral knee compartment; low-grade chondromalacia in the lateral patellar facet and trochlea; and posttraumatic osteoarthritis.

The examiner found that the Veteran's knee/lower leg condition did not impact his ability to work.  Moreover, in terms of the Mitchell criteria, The Veteran had pain without loss of range of motion of the right knee with flexion and no pain or loss of range of motion with extension, thus, with increased repetition over time, it is expected that there would be a loss in functionality or range of motion during flare-up when joint is used over period of time.  There was no incapacitation, no flare up, and no change in range of motion after 3 repetitions.  With increased pain in flare-ups, it is likely there would be an increased loss of range of motion of 5-10 degrees of the right knee.

The Veteran underwent right knee surgery again in February 2014.  The operation report noted that he had five previous surgeries including ACL.  The report also showed that the Veteran had long-standing right knee pain and intermittent catching, but no feeling of instability.  

Post-surgery, a March 2014 record noted that the Veteran presented for suture removal.  He complained of some erythema, but denied significant pain.  On examination, there was no significant effusion.  He had excellent range of motion and was ligamentously stable.  

On remand, the Veteran underwent another VA examination on May 19, 2015.  The electronic folder was reviewed.  The diagnoses were status post torn ACL with surgery times 4, degenerative joint disease with meniscal tear and partial meniscectomy 2001, cartilage loss right knee with instability and right shin splint,  right thigh atrophy and peripheral neuropathy.  The Veteran reported increasing pain and weakness since his last examination.  He also reported nerve damage, right quad atrophy, and meniscal tear.  However, he denied flare-ups, but did report problems with prolonged standing and ambulation due to knee problems.  

On physical examination, range of motion was zero degrees extension to 45 degrees  flexion with functional loss due to pain, weakness and lack of coordination.   Pain was noted on flexion and extension as well as with weight bearing.  There was evidence of localized tenderness or pain on palpation, which was described as diffuse moderate tenderness due to condition.  Crepitus was also observed.  The Veteran was able to perform repetitive use testing; although the examiner observed additional functional loss after three repetitions due to pain, fatigue, weakness and lack of endurance; range of motion findings were still zero degrees extension to 45 degrees flexion.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner also noted that the Veteran described right thigh atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing.  Muscle strength was 4/5 demonstrating a reduction in strength.  Muscle atrophy was noted on examination.  However, there was no ankylosis of the knee.  

There was no history of recurrent subluxation, but there was a history of slight lateral instability as well as recurrent effusion.  On stability testing, medial and lateral instability were observed.  The examiner observed that there was no right shin tenderness and the Veteran declined shin imaging.  However, the right knee showed moderate instability with instability both medially and laterally.  The Veteran did have shin splints on the right, which affected range of motion of the right knee, but not the ankle.  The examiner also indicated that the Veteran had a meniscus (semilunar cartilage) condition with meniscal tear, frequent episodes of locking, pain and effusion.  The examiner again noted the Veteran's past surgeries as well as that the Veteran had peripheral neuropathy, loss of sensation over the knee.  The examiner also indicated that the Veteran had painful and/or unstable scars associated with his right knee.  The Veteran regularly used a brace and cane.  

A May 2014 x-ray showed interval appearance of large right suprapatellar knee
effusion and soft tissue swelling, status post ACL repair, and tricompartmental degenerative changes.  An August 2014 MRI showed deficiency of the body and posterior horn of the medial meniscus and blunting of the posterior horn lateral meniscus, possibly postsurgical. a radial re-tear is not excluded; deficient ACL graft, evidence of prior PCL trauma and tricompartmental articular cartilage loss, as above.

The examiner noted that the Veteran's right knee did impact his ability to work due to problems with prolonged standing and ambulation.  The examiner concluded that the status post torn ACL with surgery times four with scars, degenerative joint disease with meniscal tear and partial meniscectomy, cartilage loss right knee with instability, right shin splints and right thigh atrophy and peripheral neuropathy were at least as likely as not secondary to the service-connected right knee condition as they are all complications of such disorder.  The examiner also observed that right knee instability was moderate based on medial and lateral instability findings, history and examination.  

VA treatment records generally document right knee pain, joint effusion and limitation of motion.  Importantly, a May 2014 record showed that range of motion of the knee was 0 to 120 degrees.  The right knee was stable to Lachman testing, stable to drawer testing in neutral and internal rotation and external rotation.  McMurray's testing was negative, but there was tenderness along medial joint line.
There was also crepitus on flexion and extension of the knee and pain on stressed patellofemoral motion in a vertical fashion.  He reported to the emergency room in June 2014 and both flexion and extension were restricted with moderate size right knee effusion noted.  However, specific range of motion findings were not provided.  Further, an October 2014 record showed that the Veteran was unable to walk far distances without pain.  Examination of the right knee shows multiple previous surgical scars that were healed.  He had a moderate effusion, but there was  no redness or warmth.  Range of motion was from 10-90.  He was stable to varus and valgus stress testing.  His Lachman's test was 1+ with a firm endpoint.  His anterior drawer was negative.




Prior to May 19, 2015

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent prior to May 19, 2015 for the Veteran's right knee disability is not warranted.  Even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Even though flexion was limited at the VA examinations, it was not found to be limited to 30 degrees in the right knee.  The most restrictive flexion documented is 90 degrees in the October 2014 VA treatment record.  

Extension was normal on all testing except for notations in June and October 2014 following surgery.  In this regard, the June 2014 record indicated that it was restricted, but did not provide to what degree.  However, the October 2014 record indicted that extension was limited to 10 degrees.  The Board recognizes that in this instance, there is documentation that the Veteran had both limitation of flexion and extension.  However, again, the June 2014 record where extension was noted to be restricted did not provide range of motion measurements so there is no way to tell to what degree extension was limited.  Moreover, although the October 2014 record documented extension limited to 10 degrees, the remaining records during this period document normal extension, including the subsequent May 2015 VA examination.  As such, as the June and October 2014 findings are not consistent with the remaining medical evidence of record, such findings are considered outliers and are not reflective of the nature of the Veteran's right knee disability and, thus, are outweighed by the more probative VA examinations reports and remaining clinical records.  In sum, as extension has predominantly been normal, there is no basis for awarding a separate rating for limitation of extension during this period.       

The Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  The September 2010 VA examination found no objective evidence of pain following repetitive motion or additional functional limitations.  Significantly, the Veteran expressly denied flare-ups.  Importantly, at the October 2013 VA examination, the VA examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Moreover, the examiner opined that the Veteran would only be limited an additional 5 to 10 degrees during flare-ups, which at the time of this examination would have been approximately 130 to 135 degrees flexion and does not meet the criteria for a higher rating based on limitation of motion.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Furthermore, a separate rating under Diagnostic Code 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of the left knee prior to the May 19, 2015 VA examination.  The Veteran has not reported any episodes of instability during this period and VA examinations and VA treatment records during this period documented that the Veteran's testing for instability was negative.  

With regard to Diagnostic Code 5258, there is no evidence of dislocation with frequent episodes of "locking," into the joint to warrant a 20 percent rating under this Code.  Although the evidence does show pain and effusion during this period, there is no competent medical evidence showing that the Veteran has frequent episodes of locking.  In fact, at the most recent VA examination in October 2013, the Veteran expressly denied any episodes of locking.  As this Code uses the conjunctive "and" when listing the criteria, a rating under this Diagnostic Code requires that all symptoms be present.  The first objective medical evidence that all of the criteria under this code were met was the May 19, 2015 VA examination.  Thus, Diagnostic Code 5258 is not for application during this period.   

The Board recognizes that there is evidence of impairment of the tibia or fibula during this period.  However, the Veteran's knee disability has already been compensated under Diagnostic Code 5260.  Therefore, to assign an additional rating based on the same symptomatology of pain and funcational impairment under Diagnostic Code 5262 would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, as the Veteran's flexion has not been found to be limited to more than 90 degrees at its most restrictive as documented in October 2014, the Veteran's knee disability cannot be considered moderate to warrante a higher rating under this code.  

Additionally, as the evidence of record fails to demonstrate ankylosis, removal of semilunar cartialge, or genu recurvatum during this period, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  In sum, an initial higher rating is not warranted prior to May 19, 2015.

From May 19, 2015

The Board now turns to whether a rating in excess of 20 percent for the Veteran's right knee disability is warranted from May 19, 2015.  Again, in reviewing the medical evidence of record, the AOJ determined that as of this date, the Veteran's primary symptom pertaining to the right knee is dislocated cartilage with frequent episodes of locking pain, and effusion as opposed to limitation of flexion only.  As such, the AOJ awarded a 20 percent rating under Diagnostic Codes 5010-5258.  See Butts, cited above.  Nevertheless, the Board must still consider whether a higher rating is warranted under the remaining Diagnostic Codes.  In this regard, Diagnostic Codes 5258, 5259 and 5263 are not applicable to this analysis as they do not provide for a disability rating in excess of 20 percent.  

In turning to other Diagnostic Codes applicable to the knees and legs that do provide for a disability rating in excess of 20 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there has been no objective finding of ankylosis of the right knee.  As range of motion testing was able to be performed at the May 2015 VA examination and during the course of treatment, the joint cannot be considered immobilized.  The May 2015 VA examiner also explicitly found no evidence of ankylosis.  

Moreover, even considering any additional functional loss due to pain, there is no evidence that flexion has been limited to 15 degrees or extension to 20 degrees so as to warrant assignment of rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.  In this regard, range of motion testing at the May 2015 VA examination was zero degrees extension to 45 degrees flexion.  Further, as extension has been documented as normal during this period, a separate rating is not warranted.  

Further, to assign both a 10 percent rating for limitation of motion and a 20 percent rating based on symptoms that include locking in the knee would be to compensate the Veteran twice under separate diagnostic codes for the same impairment, which is prohibited under 38 C.F.R. § 4.14.  Importantly, the symptoms of limited motion in the right knee are overlapping with the symptoms of "locking" and pain that are contemplated under Diagnostic Code 5258.  Therefore, as in the instant case, since the Veteran can receive a higher 20 percent rating under Diagnostic Code 5258, it is more favorable to rate his right knee disability under this diagnostic code rather than the diagnostic code for limitation of motion, which only warrants a 10 percent rating based on objective findings during this period.  

Again, the Veteran has reported chronic right knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  Importantly, at the May 2015 VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Moreover, again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

As discussed above, the Board recognizes that there is evidence of impairment of the right tibia or fibula during this period.  However, the Veteran's right knee disability has already been compensated under Diagnostic Code 5258.  Therefore, to assign an additional rating based on the same symptomatology of pain and funcational impairment under Diagnostic Code 5262 would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Moreover, as the Veteran's flexion has not been found to limited to more than 45 degrees at any point during this period, the Veteran's right knee disability cannot be considered marked to warrant a higher rating under this code.  

However, the Board finds that the evidence of record does support a separate rating under Diagnostic Code 5257 for instability of the right knee.  The May 2015 VA examination stated that there was moderate instability of the right knee associated with the Veteran's service-connected right knee disability.  Thus, the Board finds that a separate rating under Diagnostic Code 5257 would be appropriate.  The Board acknowledges that the VA examiner described the instability as moderate.  As such, the Board finds that the Veteran's instability cannot be classified as severe to warrant a 30 percent rating.  Thus, the Board concludes that a separate 20 percent rating, but no higher, is warranted for moderate instability of the right knee.  

The VA examination which resulted in the medical finding of instability was on May 19, 2015.  The Board finds no persuasive competent evidence of instability prior to that date.  In this regard, prior VA treatment records and VA examinations clearly show that there were no objective findings of instability.  Accordingly, the Board finds that the separate 20 percent rating for moderate instability should be May 19, 2015.  See Fenderson.  

The Board recognizes that the May 2015 VA examiner also diagnosed muscle atrophy, muscle group XIV, peripheral neuropathy, all radicular groups, scars of the right wrist and right knee, and sciatic radiculopathy of the right lower extremity.  However, as noted above, service connection was awarded for these disabilities in the September 2015 rating decision and the Veteran has not initiated an appeal with respect to the ratings or effective dates assigned for these disorders.  As such, these matters are not currently before the Board.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his right knee disability has been more severe than the assigned disability ratings reflect both prior to and after May 19, 2015.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable and not met the criteria for a higher rating either before or after May 19, 2015.  Therefore, assigning further staged ratings for such disability is not warranted.  

In conclusion, based on the analysis above, the Board must conclude that a preponderance of the evidence is against an initial rating in excess of 10 percent disabling prior to May 19, 2015 for right knee strain and a rating in excess of 20 percent disabling from May 19, 2015 for status post torn ACL with surgery times 4, degenerative joint disease with meniscal tear and right shin splint (previously rated as right knee strain).  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  However, when resolving the benefit of the doubt in favor of the Veteran, a 20 percent rating is warranted for moderate instability of the right knee from May 19, 2015.

Right Wrist

The present appeal also includes the issue of entitlement to an initial higher for the Veteran's service-connected right wrist disability.  

The RO had rated the Veteran's right wrist strain under Diagnostic Codes 5024-5215.  Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted a history of wrist surgery where the Veteran underwent a bone graft for broken scaphoid followed by physical therapy, but he failed to improve which lead to carpectomy.  The Veteran reported deformity, given way, instability, pain, stiffness and weakness.  He also described decreased speed of joint motion and loss of grip strength.  There was no incoordination, locking episodes or effusions.  There was warmth, redness and tenderness.  On examination, there was bony joint enlargement, deformity and abnormal motion.  Range of motion was 15 degrees dorsiflexion, 20 degrees palmar flexion, 5 degrees radial deviation and 20 degrees ulnar deviation.  There was no objective evidence of pain or pain following repetitive motion.  There were no additional limitations following three repetitions.  The examiner specifically found no joint ankylosis.  A contemporaneous x-ray showed most likely chronic postsurgical changes from resection of the scaphoid and lunate and mild secondary degenerative changes.

The examiner diagnosed right wrist strain, status post-surgery.  It was noted to have significant effects on occupation due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength and pain.  With respect to daily activities, the Veteran's right wrist disorder had a moderate effect on chores, recreation, traveling and toileting; a severe effect on driving, and prevented exercise and sports.  

The Veteran was afforded a subsequent VA examination in May 2015.  The diagnoses were residuals of right wrist strain, status post-operative scaphoid fracture with carpectomy, status post bone graft surgery with scars, residuals of avascular necrosis of scaphoid bone, peripheral neuropathy and degenerative joint disease of the wrist.  In pertinent part, the Veteran reported pain, right hand numbness, and weakness.  Range of motion was abnormal due to pain, weakness, fatigue and lack of endurance.  There was also a reduction in muscle strength.  However, there was no ankylosis or muscle atrophy.  The examiner noted painful scars.  The examiner indicated that the Veteran could not do any work requiring physical use of the right upper extremity.  The examiner concluded that the Veteran had muscle and nerve damage nerve associated with his service-connected right wrist strain.  

VA treatment records document continuous complaints of right wrist pain, but they are silent with respect to any findings of ankylosis. 

Based on the medical evidence of record, the Board must conclude that a higher rating is not warranted for the Veteran's service-connected right wrist strain.  Since the Veteran currently receives the maximum 10 percent rating under Diagnostic Code 5215, an increased rating under this provision is not possible.  Further, a higher rating is not possible under Diagnostic Code 5214 for ankylosis of the wrist as the record contains no objective finding of ankylosis (favorable or unfavorable) and the Veteran has not contended otherwise.  Furthermore, the most recent VA examination specifically found no ankylosis.

Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of the limitation of motion of his right wrist.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right wrist disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, based on the analysis above, the Board must conclude that a preponderance of the evidence is against an initial rating in excess of 10 percent disabling for right wrist strain.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability and right wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's disability ratings for the right knee both before and after May 19, 2015 contemplate the functional limitations caused by such disability.  Moreover, the current 10 percent rating for the right wrist also reflects the Veteran's pain, restricted motion, and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260 and 5261 (for the knee) and Diagnostic Codes  5214 and 5215 (for the wrist) (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's right knee and right wrist disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities rendered him unemployable.  In fact, the evidence shows that the Veteran is still employed.  In this regard, an April 2015 VA treatment record documented that he was working.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that the preponderance of the evidence is against the initial rating claims on appeal; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to May 19, 2015, an initial evaluation in excess of 10 percent for right knee strain is denied.

From May 19, 2015, an evaluation in excess of 20 percent for status post torn ACL with surgery times 4, degenerative joint disease with meniscal tear and right shin splint (previously rated as right knee strain) is denied.

From May 19, 2015, a separate 20 percent rating, but no higher, for instability of the right knee is granted, subject to VA law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for right wrist strain, status post-operative scaphoid fracture with carpectomy, is denied.


REMAND

As noted above, the Board denied service connection for an acquired psychiatric disorder in the April 2015 decision.  However, the JMPR found that the Board erred by not providing adequate statement of reasons and bases for determining that there had been no in-service disease or injury,  In this regard, the Board found that the earliest clinical evidence of a psychiatric disorder were 2012 VA medical records.  However, the Board failed to acknowledge an in-service report of medical assessment where the Veteran listed Zoloft as a medication that he was prescribed and taking.  By way of background, the Veteran was afforded a VA examination in December 2010, which found no psychiatric diagnosis.  However, he was afforded another examination in October 2013.  The examiner diagnosed adjustment disorder with mixed anxiety and depression.  The examiner determined that this disorder was first diagnosed in 2012 and appeared to be related to difficulties adjusting after receiving a general discharge from Navy.  The examiner indicated that she could not find any records from military suggesting treatment while in service.  However, the examiner also appeared to ignore the July 2010 report of medical history prior to discharge where the Veteran reported frequent trouble sleeping, receiving counseling and depression or excessive worry.  It was also noted at that time by the examining physician that the Veteran took Zoloft for anxiety and worrying.  As such, it does not appear that the examiner considered all of the relevant evidence of record.  Thus, given the findings in the JMPR, the Board finds that a new VA examination is necessary to address the etiology of the Veteran's acquired psychiatric disorder.  

Moreover, significantly, an April 2015 VA treatment record showed that the Veteran reported that while in the Navy in 2003 while stationed San Diego, he was on a search mission looking for drug smuggling.  While searching a Colombian ship, he was nearly killed aboard the ship by a man holding an AK-47, but the man was shot and killed by a fellow service member.  The examiner noted that the Veteran's symptoms appeared to be consistent with PTSD related to traumatic event involving killing of smuggler.  The Veteran was referred for a PTSD program.  In light of the above, the AOJ should take appropriate action to develop the Veteran's PTSD claim, including obtaining additional information from the Veteran concerning his in-service stressors as well as his service personnel records, and attempting to verify any such stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  

Moreover, the Veteran has also reported PTSD due to suffering humiliation from "hazing" rituals in service.  As it appears that the Veteran's claim for PTSD may also be based on personal assault, the provisions of 38 C.F.R. § 3.304(f)(3) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, although the Veteran was sent VCAA notice in May 2011, it does not appear that he has been sent notice of the provisions of 38 C.F.R. § 3.304(f)(3).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the Veteran notification that evidence from sources other than the Veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(3). Thus, the AOJ should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).

At the initial December 2010 VA examination, the Veteran reported receiving individual counseling in 2007, 2008 and 2009 for marital problems.  He also reported being prescribed Zoloft while still in the Navy by his primary care physician.  As such, it appears that the Veteran may have received psychiatric treatment and/or evaluation while in service.  However, the Veteran's service mental health clinical records have not been obtained.  The AOJ should contact the National Personnel Records Center (NPRC) to obtain the Veteran's service mental health clinical records.  See 38 C.F.R.  § 3.159(c).

Lastly, in light of the need to remand, the AOJ should obtain any additional VA treatment records dated from November 2015 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the NPRC all service mental health clinical records and service personnel records of the Veteran.  All records and/or responses received should be associated with the claims file.

2.  Take appropriate action to develop the Veteran's PTSD claim, including obtaining additional information from the Veteran concerning his in-service stressors and furnishing the Veteran with notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).  The AOJ should specifically ask the Veteran to provide a detailed description of the incidents of personal assault.  If the Veteran provides sufficient information to verify his reported in-service stressors, the AOJ should request JSRRC (or such other military unit as may be appropriate) to verify such stressors.  

3.  Obtain all outstanding VA treatment records dated since November 2015 to the present.  

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be made available for review.  The examiner should be informed as to whether any of the Veteran's in-service stressors have been corroborated. 

The examiner is asked to identify all of the Veteran's acquired psychiatric disorders.

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether the verified in-service stressor (or stressors) are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s).  Likewise, the examiner should offer an opinion as to whether there is evidence of behavioral changes to indicate that any incidents of personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  If the examiner concludes that incidents of personal assault did take place in service, then the examiner should offer an opinion as to whether any currently diagnosed PTSD is causally related to such incidents.

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disability is causally related to the Veteran's service.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's service treatment records documenting that the Veteran was taking Zoloft, as well as the Veteran's lay assertions.  

5.  Thereafter, the remaining issue on appeal should be readjudicated.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


